DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8 March 2021.  Examiner notes that Species 3 directed to figures 7-8 does not include a perimeter of the first aperture defining a first plane perpendicular to the axis and a perimeter of the second aperture defining a second plane parallel to the axis as required by claim 9.
Applicant’s election without traverse of Species 3 in the reply filed on 8 March 2021 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "152" and "162" have both been used to designate vessel width.  
The drawings are objected to because reference character 210 is not directed to an aperture as disclosed.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "402" and "422" have both been used to designate body in figure 8.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “422” has been used to designate both body and flat surface in figure 8.  
The drawings are objected to as failing to comply with C.F.R 1.84(t) because the sheets of drawings should be numbered in consecutive Arabic numerals, starting with 1, within the sight as defined in paragraph (g) of this section. These numbers, if present, must be placed in the middle of the top of the sheet, but not in the margin. The numbers can be placed on the right-hand side if the drawing extends too close to the middle of the top edge of the usable surface. The drawing sheet numbering must be clear and larger than the numbers used as reference characters to avoid confusion. The number of each sheet should be shown by two Arabic numerals placed on either side of an oblique line, with the first being the sheet number and the second being the total number of sheets of drawings, with no other marking MPEP 608.02 V. 	
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 604, 606, 616, 624, 622, 206, 314, 504, 506, 516.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the 

Specification
The disclosure is objected to because reference character “520” has been used to designate both handle and body.  
The disclosure is objected to because reference characters "502" and "520" have both been used to designate body.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 17 is a relative term which renders the claim indefinite.  The term "cylindrical" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sloan (US 6039213).
Claim 17:  Sloan discloses a container 10 (beverage drinking vessel) comprising: an elongated shell enclosing a volume in a cavity 18 (inner space) having a substantially cylindrical shape; a snout region 14 (spout) eccentrically at a first end of the elongated shell, the snout region 14 (spout) offset from a center axis of the elongated shell; a first opening 40 (first aperture) at an end of the snout region 14 

    PNG
    media_image1.png
    435
    477
    media_image1.png
    Greyscale

Claim 20:  Sloan discloses forming the snout region 14 (spout) comprising forming the first end of the elongated shell into a tapered shape having a form of lips as lips are defined as the edge of an opening (see annotated fig. 5 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sloan (US 6039213).
Claim 18:  Sloan discloses the forming the first opening 40 (first aperture) such that a ratio of a distance from a center of the first opening 40 (first aperture) to the base 17 (second support) to a width of the elongated shell exists (see fig. 5).  
While the figures are not to scale, figure 5 appears to depict a ratio of a distance from a center of the first opening 40 (first aperture) to the base 17 (second support) to some width of the elongated shell which falls within the claimed range of at least ¾ (see fig. 5).  Examiner additionally notes that no evidence of criticality of the claimed ratio has been established.
Sloan further discloses that the centerline 19 of the first opening 40 (first aperture) can be tilted further upward at angle theta, which results in the first opening 40 (first aperture) being located further from the base 17 (second support) and a larger ratio (see C. 8 L. 33 - C. 9 L. 4), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made increased the angle theta of the centerline 19 resulting in the first opening 40 (first aperture) being located higher and the claimed ratio, in order to increase the amount of rotation necessary to pour contents to decrease the likelihood of accidental spillage, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In. re Aller, 105 USPW 233.

While the figures are not to scale, figure 5 appears to depict a ratio of a distance from a center of the second opening 24 (second aperture) to the flat region 15’ (first support) to a length of the elongated shell which falls within the claimed range of at least ¾ when the second opening 24 (second aperture) is located in the head (see fig. 5 and C. 9 L. 64-67).  Examiner additionally notes that no evidence of criticality of the claimed ratio has been established.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 with references considered pertinent to containers with multiple openings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798.  The examiner can normally be reached on Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLAN D STEVENS/Primary Examiner, Art Unit 3736